In a proceeding to *908confirm an arbitrator’s award, in which appellant cross-moved to vacate the award, the appeal is from a judgment of the Supreme Court, Kings County, entered January 12, 1977, which, inter alia, confirmed the award and denied the cross motion. Judgment affirmed, with $50 costs and disbursements. This proceeding is remitted to Special Term for a determination of petitioner’s attorney’s reasonable fee for the defense of this appeal (see Insurance Law, § 675, subd 1; 11 NYCRR 65.6 [g] [1]). The arbitrator’s finding that the vehicle which struck and injured petitioner-respondent was within the coverage of a policy of insurance issued by appellant was supported by the evidence; the award cannot be deemed irrational and, accordingly, was properly confirmed by Special Term (see Mount St. Mary’s Hosp. of Niagara Falls v Catherwood, 26 NY2d 493). Hargett, J. P., Rabin, Titone and Mollen, JJ., concur.